Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4, 6-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As for claim 1, the prior art fails to teach or disclose light emitting device comprising:
an elongated body having oppositely disposed first and second end portions that define a longitudinal axis; 
a base portion configured for mounting the light emitting device to a reflector of a headlight or taillight, the base portion attached to the first end portion of the body;
at least one light-emitting diode arranged at or inside an intermediate portion of the body between the first and second end portions; 
at least one infrared light source attached to the second end portion of the body, 
an infrared reflector positioned along the longitudinal axis at the second end portion of the body arranged so as to act as a thermal barrier arranged in between the at least one infrared light source and the at least one LED, the infrared reflector being configured to block at least a portion of infrared light emitted by the at least one infrared light source that propagates towards the at least one LED.
	The closest prior art found was Bertram US 2008/265789
.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evan P Dzierzynski whose telephone number is (571)272-2336.  The examiner can normally be reached on Monday-Friday 8:00am-4:30pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EVAN P DZIERZYNSKI/Primary Examiner, Art Unit 2875